DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           MERCO GROUP OF THE PALM BEACHES, INC.,
                         Appellant,

                                     v.

                       PALM BEACH COUNTY, FL,
              A Political Subdivision of the State of Florida,
                                Appellee.

                               No. 4D17-3271

                          [September 27, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502012CA007507XXXXMB.

  Geoffrey B. Marks of Billbrough & Marks, P.A., Coral Gables, for
appellant.

   Helene C. Hvizd, Senior Assistant County Attorney, and Kim Phan,
Assistant County Attorney, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.